 AMERICAN BOTTLING COMPANYAMERICAN BOTTLING COMPANYandFEDERAL LABOR UNION, No.24730.rCaseNo. 39-CA-153.May28,1952Decision and Order'On September 28, 1951, Trial Examiner Hamilton Gardner issuedlis - Intermediate Report in the above-entitled proceeding, findingthat-the Respondent had engaged in andwas engagingin certain un-fair labor practices and recommending that itceaseand desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.The TrialExaminer alsofound that the Respondent had not engaged in certain other allegedunfair labor practices, and recommended that the complaint be dis-missed with respect to such allegations.Thereafter, the Respondentand the General Counsel filed exceptions to the Intermediate Reportand supporting briefs.'The Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthe case,3 and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following exceptions,additions, and modifications .41.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (1) of the Act by the conduct of Production Superin-tendent Paul Cano and Foreman LouisSalazar ininterrogating em-ployees of the Respondent's bottling department concerning theirunion membership and activities.The Respondent contends in sub-stance that its supervisory personnel interrogated the employees "toverify" the Union's representation claim, presumably for the purposeof ascertaining whether the Union was entitled to represent the em-ployees, and that the interrogation was not coercive because it was"spontaneous," not authorized by highermanagement,and was iso-lated in nature.We find no merit in these contentions. Sales Man-agerFrancis Lemley, who was then in charge of the Respondent'splant, instructed Cano, who had authority to hire and discharge em-ployees, to ascertain whether the employees had joined the Union; and11 By letter,the chargingUnion adoptedas its ownthe exceptionsfiledby theGeneralCounsel.2 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard hasdelegatedits powers in connectionwiththis caseto a three-member panel[ChairmanHerzog and Members Styles and Peterson].8 The Respondent's request for oralargument is herebydenied, as the record,includingthe exceptions and briefs,adequatelypresentthe issues and the positions of the parties.4The Trial Examinerfound that the "major part" of the investigationof the charges inthis case took place after the Union was in compliance with Section 9(f), (g), and (h)of theAct.Therecord establishes that no part of the investigation occurred beforeOctober 5, 1950, the date when the Union effected compliance..99 N.LRTNo.- 59. 346DECISIONS 0F. NATIONAL 'LABOR RELATIONS BOARD.Cand: conducted .the interrogation in compliance with Lemley's,'in-structions.Foreman Salazar, who was-in charge,of the night shift inthe bottling department, admittedly questioned most if not all of theapproximately 12 to 15 employees on his shift.Thus, the interroga-tion was widespread and it was authorized by deliberate action, ofhigher management.Nor was the interrogation necessary to protectthe rights of the Respondent.Had the Respondent acted in goodfaith, it was entitled to ask the Union for proof to substantiate itsrepresentation claim or to insist upon a Board certification of repre-sentatives before extending recognition.So far as appears, this itdid not do. ' Nor did the Respondent advise the employees of its'alleged purpose in interrogating them concerning their union mem-bership.On the contrary, at the time of the interrogation, as morefully set forth below, Production Superintendent Cano threatenedthe employees with reprisals because they had joined the Union."Under the circumstances, even apart from the threats of reprisal, webelieve that the Board's normal rule, namely, that interrogation ofemployees concerning their union membership isper seinterferencewith, restraint, and coercion within the meaning of Section 8 (a) (1)of the Act, is applicable here sMoreover, we conclude that the in-terrogation in this case was particularly coercive in view of the factthat the interrogation was coupled with threats of reprisal.72.Paragraph 8 (c) of the complaint alleged that "on or aboutAugust 30, 1950, Sam W. Dunnam, Jr., and other supervisory employees arranged a meeting of employees, attended said meeting, at whichtime inquiry was made as to those who had joined the Union, andduring said meeting general debate was promoted, all of which, wascalculated to, and did put the Respondent on notice as to the mostactive adherents of the Union".Shortly after the Union began organizing the Respondent's employ-ees, several employees, largely nonunion, asked management question'sabout the Union, and requested that a meeting be held to discuss uniolorganization.After receiving notification of a' Board representationhearing to be held on August 31, the Respondent called a meeting ofemployees for August 30.bAccording to undenied testimony of two employees,Roberto Martinez and Pedro Alvarez,which we credit, as did the Trial Examiner, when Martinez, in reply to Cano's inquiry,answered that he belonged to the Union, Cano stated,"ifwe joined the union, we wouldprobably be on relief before the week was over" ;and, when Alvarez in his reply to Cano'sinquiry, explained that the employees joined the Union "to,see if we could cooperate betterwith the work,"Cano answered,"We are all going to be forced to work".,6 See, for example,Standard-Coosa-Thatcher Company,85 NLRB 1358;N. L. R. B. V.AltoFeedMille, 133 F. 2d 419 (C. A. 5),enfg. as mod,41 NLRB 1278(employer poll).7Although alleged as unfair labor practices in the complaint,the Trial Examiner dionot make a finding that the Respondent violated-the Act by making such threats.Noexception has been;taken to his failure to make such a finding.Solely because of,thgabsence of such exception,we shall not:make sucha finding. AMERICAN BOTTLING COMPANY -347Notice of the meeting was posted on the company bulletin board.The meeting took place in the company plant, during working hours,and lasted about 21/2 hours, for which ,the employees were paid.The Respondent's president, Samuel W. Dunnam, Jr., opened themeeting.In his talk, he.referred to "labor activities in the AmericanBottling Company" and the scheduled representation hearing; hestated that this is "going to be a meeting for all you boys and it isgoing to be handled by all of you boys"; he suggested-that they electfrom among themselves a chairman and that they "get together andfind out what you want to know about it."He assured them thathe would not take further part in the meeting except to answer ques-tions, that any employee was at liberty to leave, and that they couldask any question or make any statement.He further stated that theproceedings would be recorded on a tape recording device.Afterleaving certain papers, including a letter from Respondent's counseladdressed to the Respondent, to be read to the employees, Dunnamstepped aside and allowed the employees to conduct the meeting.Heremained in the room, however. In addition to Dunnam, the meetingwas conducted in the presence of Sales Manager Lemley, DirectorKeats Dunnam, Production Superintendent Cano, and Foreman Sala-zar.The entire meeting was recorded by the Respondent on a taperecorder.After electing an employee as chairman, the employees discussed thequestion whether they should resort to union organization.Severalemployees expressed themselves in opposition to a union.Three unionofficers spoke in favor of union organization.8An employee read theletter from the Respondent's counsel in which the Respondent wasadvised, among other things, that the Board had no jurisdiction overthe Respondent, that the Union was not in compliance, that the pro-posed unit was inappropriate, and that all employees could attendthe representation hearing.The employees selected a committee toattend the hearing.There is a conflict in the testimony as to whetherthe union adherents were asked to raise their hands during the courseof the meeting.Resolving this conflict, the Trial Examiner foundthat no such request was made.9On the basis of substantially the foregoing statement of facts, theTrial Examiner concluded that the proof failed to substantiate theallegations contained in paragraph 8 (c) of the complaint.We donot agree.It is true, as the Trial Examiner found, that there was no threatbr promise of benefit in President Dunnam's statement to the employ-tThey were amongthe victims of the unlawfulreduction in force, which followed lessthan a month after the meeting ; and the Trial Examiner relied on their prounion talkduring this meeting as a basis for attributing knowledge of their union sympathies toRespondent.- ,>49We 8o not disturb this finding. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDees, that the employees were assured that they' had full freedom tospeak at the meeting, that, aside from the opening statement andanswering one question, management did not participate further inthe meeting, and that the record does not establish that union memberswere required to reveal their union status by raising their hands.However, high-ranking management personnel stood by to listen andobserve, not only what was said for or against union organization,but by whom, at what became in essence an employees' meeting afterthe Respondent's president turned the meeting over to the employeesto conduct as they saw fit. Still more important, the Respondent pre-served for future reference each employee's remarks and position con-cerning the selection of the Union as a bargaining representative byrecording the entire proceeding.And the Respondent's announcementto the employees of such a recording made meaningless its assurancethat employees had full freedom to speak at the meeting. Thus, whileno employee was compelled to attend the meeting or speak while there,at least one employee stated at the meeting that employees were "em-barrassed" about stating their views on union organization.The present situation, in our opinion, is not too different from anemployer poll, interrogation, surveillance, or an employer's presenceat a union organizational meeting of its employees, types of employerconduct which have all been condemned as violative of Section 8(a) (1).The vice inherent in the Respondent's conduct is the same :that employees who choose to speak in favor of union organizationreveal their prounion sympathies to management and thereby exposethemselves to the risk of economic reprisal at the hands of an anti-union employer, as in the Respondent's case.The restraining andcoercive effect of such conduct, as indeed the Respondent's very motivein engaging therein, is graphically and forcefully illustrated in thiscase by the fact that the three employees who spoke at the meeting infavor of union organization thereby disclosed their prounion sympa-thies and became victims of the Respondent's unlawful reduction inforce, as the Trial Examiner himself found.Accordingly, we find that, by remaining present while the employeesconducted a meeting concerning union organization and by mechani-cally recording the entire proceeding under the circumstances herein-above described, the Respondent interfered with, restrained, andcoerced the employees in the exercise of the rights guaranteed inSection 7 of the Act, in violation of Section 8 (a) (1) thereof.3.Paragraph 8 (d) of the complaint alleged that "Beginning on' orabout September 22, 1950, and continuing to on or about October 9,1950, the respondent prepared or caused to be prepared Union resig-nation letters, and caused certain of its employees to sign said letters,and caused said letters to be mailed to the Union." AMERICANBOTTLING COMPANY349;As the Trial Examiner found in substance, on September 16, 1950;the Respondent discriminatorily discharged two employees, RobertoMartinez and Alberto C. Vasquez, union officers; and on September22; 1950, the Respondent instituted another reduction in force whoseobjective was to discourage union membership and activities.About this time, in September 1950, certain employees of the Re-spondent manifested an interest in resigning from the Union, andcounsel for the Respondent, Park Street, made a trip from Texas toWashington, D. C., where, among other places, he visited the head-quarters of the American Federation of Labor for the purpose ofascertaining, as he stated at the hearing, "how you resign from a unionand how you write a letter of resignation."During the period beginning on September 22, 1950, the day of themass reduction in force, and ending on October 9, 1950, 11 of the Re-spondent's employees who were members of the Union signed identicalletters, except as to the date, addressed to Mike Salinas, president ofthe Union, in which they resigned from membership in the Union andcanceled the Union's authorization to represent them.These letterswere typed on company stationery during working hours by Mrs. MaryEugenia Cross, a stenographer and receptionist in the Respondent'splant office, with the permission of Dunnam, the Respondent's presi-dent, who handed her a form obtained from Park Street, counsel forthe Respondent, which she used, after simplifying its language, as apattern for preparation of the typed letters." Some of these letterswere signed in the presence of management personnel.At its own ex-pense, the Respondent transmitted the 11 letters to the Union's presi-dent, all by U. S. registered mail and, in some instances, also by specialdelivery mail.One of the 11 employees who resigned from the Union, GuadalupeSegovia was among those suspended from employment on September22, 1950.He applied for work about 9: 30 a. m. on the morning ofOctober 4, 1950, at which time he signed a letter withdrawing from theUnion in the presence of Sales Manager Lemley and Supervisor Gil-bert Cruz.About "mid-day" on the 'same day, the Respondent al-lowed Segovia to return.to work.Relying on the Board's decision inHazen & Jaeger Funeral Home,95 NLRB 1034, the Trial Examiner recommended dismissal of parsgraph 8 (d) of the complaint.We do not adopt this recommendation.That case is clearly distinguishable.In the instant case, unlike thesituation inHazen d Jaeger,the Respondent actively participated inthe preparation of the withdrawal letters.The Trial ExaminerYU In view of Park Street's visit to American Federation of Labor headquarters for thepurpose stated above, and the fact that Dunnam obtained the form letter from Park Street,we infer and find that Park Street prepared the form letter which Mrs. Crossused as apattern.In any event, the withdrawal letters, which the 11 employees signed, wereprepared by the Respondent. 350DECISIONS-.'OFNATI&NAL'LABOR'REL,ATIONS BOARDreasonedthat it was necessary for, the 11 employees in the, instant caseto obtain assistance in preparation of the letters because they could notspeak English.However, the union president, to whom the letterswere addressed, was likewise unable to speak English, and thus webelieve there was no such necessity.-Although the 11 employees requested Mrs. Cross to prepare thewithdrawal letters, under all the circumstances, including the factthat the letters followed closely on the heels of the discriminatory digcharges and suspensions, we conclude that the Respondent partici-pated in the resignations to a substantial degree and caused the em-,ployees to resign from the Union, as alleged in substance in paragraph8 (d) of the complaint.Accordingly, we find that, by such conduct,the Respondent interfered with, restrained, and coerced the employeesin the exercise of the rights guaranteed in Section 7 of the Act, inviolation of Section 8 (a) (1).4.We agree with the Trial Examiner that the Respondent dis-criminatorily discharged Roberto Martinez and Alberto C. Vasquezon September 16, 1950.The Respondent contends that it dischargedthese two employees principally because they were ex-convicts.-The Trial Examiner in substance found, and we agree, that theRespondent knew of the criminal records of these two employees atthe time they were hired by the Respondent, and that the Respondentwas not motivated by the existence of their criminal records in dis-charging them.Ward Terrell, the Respondent's vice president, testi-fied in substance that he first learned that the Respondent had an ex-convict on its payroll on September 11 or 12, a few days before thedischarges .12We find it unnecessary to decide whether Terrell knewof the criminal records of Martinez or Vasquez prior to September 11or 12, although we note that on another issue, the Trial Examinerfound that Terrell was not a.reliable witness. In any event, even ifthis were true, for the reasons indicated in the Intermediate Report,we believe, as did the Trial Examiner, that the Respondent did notdischargeMartinez and Vasquez because of their criminalrecords-.In addition-to these reasons, there is significant undenied testimonyIn addition thereto, the Respondent contended that it discharged Martinez andVasquez because of (1) slack business and (2)unsatisfactory performance of duties andinsubordination. -Like the Trial Examiner,we reject these contentions.There is noevidence that Martinez or Vasquez performedtheirduties unsatisfactorily or engaged inany insubordinate conduct.We also agree with the Trial Examiner that there was nosignificant decline in the Respondent's business in or about September 1950. In fact,the Respondent's business for the first 8 months of the year 1950 exceeded that for thecomparable periods in the two previous years when the Respondent made no reductionin force because of unavailable work.Those two contentions were also urged as a defense to the charge of discriminationagainst the remaining six employees named in the complaint;and, in that connection,'these two contentions are likewise without merit as they have no basis in fact.-'2Terrell's supposed lack of knowledge is not significant as he was not an active par-ticipant'in the Respondent's 'business.-- ;'AMTS RICAN''BOTTLING', COMPANY-351ofMartinez; not mentioned in the Intermediate Report, ,which we!q_redit. ;Based on this testimony, we find that when Martinez firstapplied for employment, he referred to his prison record; and to this-reference,Production Superintendent Cano replied, "the Companydidn't pry into a man's background or past life as long as he did hisworkias he was ordered to do." 13In concluding, as did the Trial Examiner, that the Respondent dis-,charged Martinez and Vasquez because of their union activities, inaddition to thereasonsindicated in the Intermediate Report, we rely,upon the Respondent's demonstrated opposition to the Union as dis-closed by the following : (1) In July 1950, Production SuperintendentCano_ threatened employees with reprisals because they joined theUnion; (2) Cano and Foreman Salazar interrogated employees con-cerning their membership and activities in the Union; (3) the Re-spondent's unlawful conduct in connection with the meeting of Au-gust 30, 1950; and (4) the Respondent's unlawful conduct in assistingemployees and causing them to resign from the Union.Accordingly we- find that, by discharging Roberto Martinez andAlberto C. Vasquez, the Respondent discriminated with respect totheir hire or tenure of employment to discourage membership in theUnion, within the meaning of Section 8 (a) (3) of the Act, therebyinterfering with, restraining, and coercing employees in theexerciseof,the rights guaranteed in Section 7 of the Act, in violation of Sec-tion 8 (a) (1) thereof.The Trial Examiner found in substance that no economic reasonexisted for the Respondent's reduction in personnel on September 22,1950, and that the Respondent selected Mike Salinas, Pedro Alvarez,Pedro Pena, and Gilbert Saenz, Jr., for discharge as part of that re-duction, in force because they were union officers or members.-Forthe reasons indicated in the 'Intermediate Report, and herein, weagree with the Trial Examiner that the Respondent violated Section'To establish that the Respondent had a policy of not hiring and/or retaining ex-con-victs on its payroll, the Respondent introduced testimony tending to show that one ofits employees was not permitted to distribute Coca-Cola on the U.S.Naval Base nearCorpus Christi, Texas,sometime in 1941,because he was an ex-convict.In his Intermedi-ate Report,the Trial Examiner stated that he did not consider this testimony because"it is too remote under Section 10 (b) of the Act" and because"itwas the Navy whichacted and not the Company."We do not agree with the Trial Examiner that Section 10(b)precludes consideration-of such testimony.However,as the evidence does notestablish that the Respondent discharged the employee in question,we think the TrialExaminer properly refused to give probative weight to the 1941 incident. In any event,as the Trial Examiner found, the criminal record of Martinez and Vasquez was not themoving cause of their discharge.14The record shows, contrary to the Trial Examiner's finding, that Abundio Morales,a union officer,was among those suspended as part of the reduction in force on September22, 1950.Morales was reinstated on October 3, 1950; and sometime thereafter,he resignedfrom the Union.Althoughanother union officer,Mike Casares, was not laid off in thatreduction in force, the trial Examiner failed to note the significant fact that Casares wasone of the 11 employees,referred to above, who,signed,letters resigning from the Union. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARD8 (a) (3) of the Act by suspending these four employees 15By suchconduct, the Respondent discriminated with respect to their hire ortenure ofemployment to discourage membership in the Union, withinthe meaningof Section8 (a) (3) of theAct, therebyinterfering,with, restraining, and coercing employees.in the exercise of the-rightthereof.16However, the Trial Examiner recommended that the complaint bedismissed as to AlejandroRodriguez and MartinianoChavarria;who were also suspended in thesamereduction in force, on the groundthat these two employees held only minor offices in the Union andthe Respondent had virtually no knowledge of their unionmember-ship or activities.We do not agree that this is an adequatereason fordismissing thecomplaint as to Rodriguez and Chavarria under the circumstances ofthis case.As the TrialExaminerfound in substance,no economicreason existed for the mass reduction in force.-Forthe reasonsindicated in the Intermediate Report and hereinabove, we concludethat the Respondent resorted to the reduction in force to thwart theUnion.Thus, the entire reduction in force was illegally motivated,and Rodriguez and Chavarria were among its victims.As the Re-spondent's objective in instituting the reduction in force was illegal,it is immaterial that, in carrying it out, some of the victims of theRespondent's discrimination may not have been union members or thatthe Respondent had no knowledge of their union membership oractivities.Discrimination in regard to hire or tenure of employment'of a group of employees, including nonunion members of the group orunion members not known by the employer to be union members, tendsto discourage union membership and activities no less than discrimina-'tion directed against known union members alone.All victims-of dis-'crimination are, in such case, entitled to the same relief under the!Act as are the known union members is-15 For the purposes of this case, it is immaterial whether the September 22 reduction inforce involved a discharge or a layoff of the employees concerned.In either event, as weehereinafter find, the Respondent resorted to the reduction in force as a tactic to thwartthe Union.16 The Respondent properly points out in its exceptions that the Trial Examiner made amistake in arithmetic in his breakdown of the number of employees involved in the reductionin force.However, the inaccuracy does not affect any ultimate determination in this case.17 In this connection,the Trial Examiner failed to note or rely upon these additional'facts,which we regard as significant:(1)The Respondent increased the length of thenormal workweek from 40 to 54 hours at the time of the reduction in force on September'22, 1950;(2) so far as appears,the reduction in force was confined to the Respondent'sbottling department,the only department which the Union sought to organize;(3) theRespondent hired at least two new employees in its paint department after the reductionin force ; and(4) as early as October 3, 1950,the Respondent began recalling the suspendedemployees to work.Factor numbered(2), above,particularly,also tends to indicate thatthe reduction in force wasillegallymotivated.13Rubin Bros.Footwear,Inc.,91 NLRB 10, 40, and cases there cited. C- -AMERICAN BOTTLING COMPANY353Accordingly we find that, by discharging or suspending AlejandroRodriguez and Martiniano Chavarria, the Respondent discriminatedwith respect to their hire or tenure of employment to discourage mem-bership in the Union, within the meaning of Section 8 (a) (3) ofthe Act, thereby interfering with, restraining, and coercing employ-ees in the exercise of the rights guaranteed in Section 7 of the Act,-in violation of Section 8 (a) (1) thereof.The RemedyIn addition to those employees found to have been discriminatedagainst by the Trial Examiner, we have found that the Respondentunlawfully discharged or suspended Alejandro Rodriguez and Mar-tiniano Chavarria from employment on September 22, 1950. TheRespondent reinstated Chavarria during the course of the hearingin this case.Under the circumstances, except as noted hereinafter,we shall grant the same remedy with respect to Chavarria as the TrialExaminer recommended in his Intermediate Report with respect toSalinas,Alvarez, and Pena, who also have been reinstated by theRespondent.As Rodriguez has not been reinstated, so far as appears,except as noted hereinafter, we shall grant the same remedy withrespect to him as the Trial Examiner in his Intermediate Report rec-ommended with respect to Martinez and Vasquez who have not beenoffered reinstatement 19 In accordance with our usual practice insuch cases, we shall not award back pay to Chavarria and Rodriguezfor the period from the date of the Intermediate Report to the dateof our Decision and Order herein.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, American Bot-tling Company, Corpus Christi, Texas, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a) Interrogating its employees concerning their union affiliations,activities, or sympathies.(b)Attending and recording a meeting conducted by employeeswith respect to union organization.(c)Causing its employees to resign from membership in FederalLabor Union, No. 24730, or any other labor organization of its"The remaining employee covered by the discriminationallegationsof the complaint,Saenz, Jr., was offeredreinstatement but rejected the offer.He is entitled,as the TrialExaminerrecommended, to back pay from the dateof discrimination to the date of theoffer of reinstatement. 354DECISIONS'OP NATIONALLABOR RELATIONS BOARDlabororganization.11i(d)Discouraging membership in Federal Labor Union, No. 24730,AFL, or in any other labor organization of its employees, by discharg`ing, suspending, or by refusing or failing to reinstate them, or by dis-criminating in any other manner in regard to their hire or tenure ofemployment or any term or condition of their employment, except itothe extent permitted by Section 8 (a) (3) of the Act.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Federal Labor Union, No. 24730,AFL, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activitiesexcept to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition, of ;em-ployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Roberto Martinez, Alberto C. Vasquez, and AlejandroRodriguez immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniority orother rights and privileges.(b)Make whole Roberto Martinez, Alberto C. Vasquez, AlejandroRodriguez, Martiniano Chavarria, Mike Salinas, Pedro Alvarez, PedroPena, and Gilbert Saenz, Jr., for any loss of pay they may have suf-fered by reason of the discrimination against them, in the mannerprovided in the sections of the Intermediate Report and the Decisionherein entitled "The Remedy."(c)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment'records, time cards, personnel records and reports, and all other records necessary to determine the rights to reinstatement and the amountof back pay due under this Order.(d)Post at its plant in Corpus Christi, Texas, copies of the noticeattached here to and marked "Appendix A." 20Copies of said notice,to be furnished by the Regional Director for the Sixteenth Region,shall, after being duly signed by the Respondent, be posted by it im-mediately upon receipt thereof and maintained by it' for sixty' ('60)consecutive days thereafter in conspicuous places, including all places20 In the event that this Order is enforced by a United States Court of Appeals, thereshall be substituted for the words "Pursuant to a Decision and Order," the words, "Pur-suant to a Decree of the United States Court of Appeals,Enforcing an Order." AMERICAN BOTTLING COMPANY355where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for the Sixteenth Region in"writing, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their unionaffiliations, activities, or sympathies.WE WILL NOT attend and record a meeting conducted by em-ployees with respect to union organization.WE WILL` NOT cause our employees to resign from membershipin any labor organization or assist them in resigning from anylabor organization.WE WILL NOT discourage membership in FEDERAL LABOR UNION,No. 24730, AFL, or in any other labor organization, by discrim-inating in any manner in regard to hire or tenure of employmentof any of our employees or any term or condition of their em-ployment, except as may be permitted by Section 8 (a) (3) ofthe Act.WE wILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist Federal LaborUnion, No. 24730, AFL, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection or to re-frain from any or all of such activities, except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the Act.WE WILL offer the following employees immediate and full re-instatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privilegespreviously enjoyed :Roberto MartinezAlberto C. VasquezAlejandro Rodriguez 356DECISIONS OF NATIONAL.LABOR RELATIONS BOARDWE WILL make whole the following employees for any loss ofpay suffered as a result of discrimination against them :Roberto MartinezPedro AlvarezAlberto C. VasquezPedro PenaAlejandro RodriguezGilbert Saenz, Jr.Martiniano ChavarriaMike SalinasAll our employees are free to become or remain members of theabove-named union or any other labor organization.We will not dis-criminate in regard to hire or tenure of employment or any term orcondition of , employment against any employee because of member-ship in or activity on behalf of any such labor organization.AMERICAN BOTTLING COMPANY,Employer.""Dated -------------------- By -------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEThis proceeding arose upon a charge filed on September27. 1950, and upon afirst amended charge filed December18, 1950, by FederalLabor Union, No.24730,against American Bottling Company, a corporation'Uponthe basis ofsuch charge, the General Counsel of the National Labor Relations Board,actingthroughthe Regional Director for the Sixteenth Region(FortWorth,Texas),issued a complaint against the Respondent.This alleged that the Company hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1) and(3) and Section 2(6) and(7) of the Act.Copies of the complaint and of the charges upon which it was based were dulyserved upon the Respondent and the charging party.In addition to allegations of jurisdiction by the Board and of the existence ofthe labororganizationinvolved,the complaint alleged in substancethat: (1)SinceJuly 17, 1950,the Company had interfered with,restrained,and coercedits employees by interrogating them as to their union affiliations,by threateningits employees to refrain from assisting or becoming members of the Union, bypersuading its employees to resign from the Union,and by conducting a meetingon August 30, 1950,for the purpose of determining the identity of its employeeswho belonged to the Union.all in violation of Section 8 (a) (1) of theAct; (2)by discharging Alberto Vasquez and RobertoMartinez on September16, 1950,and discharging Mike Salinas, PedroAlvarez, GilbertoSaenz, Martiniano Cha-varria, Pedro Pena, and Alejandro Rodriguez on September 23, 1950, becauseof their union affiliations and activities and thereafter refusing to reinstate1References in this Report will be: The General Counsel and his representatives at thehearing as the General Counsel;American Bottling Company as the Respondent or theCompany ;Federal Labor Union, No. 24730,as the Union;American Federation of Laboras AFL ;the National Labor Relations Board, as the Board,the National Labor RelationsAct, as amended by the Labor Manageipent Relations Act, as the Act (61 Stat. 136). AMERICAN BOTTLING COMPANY357Vasquez and Martinez, all in violation of Section 8 (a) (3) of the Act; and (3)such actions violate Section 2 (6) and (7) of the Act.The second amended answer of the Respondent admitted that the Respondentwas aTexas corporation with its principal place of business at Corpus Christitherein ; that it was engaged in bottling Coca-Cola ; and that it discharged theeight persons mentioned in the complaint. It pleaded no knowledge as to theUnion. It denied all allegations of unfair labor practices.As affirmative de-fenWe it set forth that its only interrogation of employees occurred after A. F..Cadena, purportedly acting for the Union, had requested recognition of the Union,such inquiry being limited to determine whether such Union existed ; that themeeting of August 30, 1950, was requested by the employees ; and that thealleged resignations were instituted by the involved employees themselves.Afurther attempted defense in paragraphs 14 and 15 and appendices relating to aprevious representation hearing in Austin, Texas, and to an alleged conspiracyby Cadena and others, was stricken by the Trial Examiner upon motion by theGeneral Counsel.The Union filed no pleadings.Pursuant to notice, hearing was held in Corpus Christi, Texas, from April10 through May 11; in San Antonio, Texas, from May 14 through May 25 ; and inCorpus Christi, Texas, from May 28 through June 12, 1951. Such hearing wasbefore Hamilton Gardner, the undersigned Trial Examiner, duly designated bythe Chief Trial Examiner. At the close of the General Counsel's case-in-chief,counsel for the Respondent entered a general motion to dismiss the complaintfor lack of substantial, credible evidence, which was argued at length. TheTrial Examiner denied the motion.The Respondent concurrently filed a specificmotion to dismiss each separate paragraph of the complaint.This was deniedexcept that the Trial Examiner struck the complaint's allegation in paragraph 8as to the Company's surveillance of its employees and similarly a proposedamendment dealing with asserted coercion of Martiniano Chavarria during thehearing.Numerous other motions were presented by the parties during thecourse of the protracted trial.Some were granted ; others were denied ; a fewwere taken under consideration by the Trial Examiner.As to the last mentionedthey will be decided later in this Report.Finally, at the close of the hearing:the Trial Examiner granted a motion by the General Counsel to make the pleadings conform to the proof as to minor matters.At the hearing all parties were represented by counsel, all of whom partici-pated in the proceedings.Full opportunity was afforded all parties to be heard,.to examine and cross-examine witnesses, and to introduce evidence bearing onthe issues.The parties were advised of their right to present opening statementsand final oral arguments.Only counsel for the Union presentedan openingstatement.The General Counsel and counsel for the Respondent made extendedfinal oralarguments.The Trial Examiner likewise advised all parties of theirright to submit proposed findings of fact, conclusions of law, and briefs.Withinthe extended time permitted by the Chief TrialExaminer,namely, July 16, 1951,the General Counsel and the Respondent submitted lengthy briefs and the Re-spondent included proposed findings and conclusions.Counsel for the Union fileda short memorandum. On July 15, 1951, counsel for the Respondent tendered areply brief for filing with the Chief Trial Examiner who returned it with thenotation, "7/31/51-refused under the rules."On August 17, 1951, the Re-spondent filed a written motion directed to the undersigned TrialExaminerrequestingthat its reply brief be received.The undersigned at once deliveredsaid motion to the Chief TrialExaminerfor action.On September 6, 1951, theAssociate Chief Trial Examiner, as Acting Chief Trial Examiner, requested the215233-53-24 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDundersigned to act on said motion.Thereupon the undersigned issued a,writtenorder to receive the Respondent's reply brief and to allow the General Counseland counsel for the Union 7 days after receipt of such order within which, tofile reply briefs.All briefs received have been carefully considered.Upon the entire record in this case and from my observation of the:wlw sesduring the hearing, I make the following:.FINDINGS OF FACTiI.THE BUSINESS OF THE RESPONDENTItwas admitted in the pleadings and stipulated in open hearing that theRespondent is a corporation organized and existing under the laws of the Stateof Texas with its principal place of business and manufacturing plant atCorpus Christi, Nueces County, therein. It is there engaged in thebusiness ofbottling, selling, and distributing Coca-Cola, a soft drink beverage. It was fur-ther stipulated that during the year 1950 the Company made purchases of ap-proximately $500,000, of which about $125,000 were shipped from points outsideof Texas.For the most part these items consisted of bottles, crowns, cartons,carton handles, coolers, and cases. It was finally stipulated that none of theproducts of the Respondent was shipped outside of Texas.According to President Samuel W. Dunnam, Jr., the Company was originallystarted at Corpus Christi by Samuel W. Dunnam, Sr., and Ward Terrell andwas incorporated in 1932.All of the stock is owned by 8 members of these 2families.Approximately 150 persons are employed at the plant and the out-lying distributing stations of whom about 28 work in the bottling department.Only this department is involved in the present case.In connection with the testimony of the General Counsel'switness MarionH. Allen, Jr., staff attorney for The Coca-Cola Company, there was introducedand received in evidence a contract between The Coca-Cola Bottling Company,chartered 1903,2 and the Respondent, dated August 23, 1932. It is on a printedform headed "Bottlers Contract (First Line)"; the following appears in theupper left-hand corner of the first page : "Form 1-7-25-28"; andthe name ofthe Respondent Company and its operational territory were inserted by typewriter.It is therein recited that The Coca-Cola Bottling Company, chartered1903, is a Tennessee corporation and Allen's testimony showed thatit has beensucceeded by a Delaware corporation authorized to dobusinessin the Stateof Texas with its principal officein Dallas.In the contract Coca-Cola 1903 "gives and conveys" to the Respondent the"right ... to use the trade name Coca-Cola, and all labels and designs per-taining thereto in the territory hereinbefore described" as Nuecesand cer-tain adjoining counties where the Company now operates.Coca-Cola 1903further "agrees not to convey, assign or transfer the right of usage of said namein said territory to any other party whatsoever." Indeed 1903 "does hereby,select party of the second part as its sole and exclusive customer and licensee forthe purpose of bottling the Bottlers' Syrup Coca-Cola, in the territoryherein-above described."On its part the Respondent undertakes not to deal in anyproduct "that is a substitute for or an imitation of Coca-Cola"; not to sell Coca-Cola in syrup form or bottle syrup intended for soda fountain purposes ; to use1 ounce of syrup in a bottle of carbonated water ; to fill only the standard Coca-Cola bottle and crown tops which may be purchasedfrom manufacturers. desig-2 Sometimes hereinafter referred to as Coca-Cola 1903, or 1903. AMERICAN BOTTLING COMPANY359nated by 19W;to buy all its syrup from Coca-Cola 1903 at a fixed price, "in-cluding five cents(5¢) per gallon for advertising matter to be furnished," which,may change in accordance with the market price of standardgranulated sugaras determined by a stated formula; to allow 1903 to inspect the Company's plant ;and to limit its bottling operations and sales to the described territory.Provi-sionismade for termination of the agreement under certain conditions.Allentestified that Coca-Cola 1903 sold syrup to approximately 100 bottlers in itsterritory.Under this contract, according to S. W. Dunnan, Jr., president, the Re-spondent has purchased its syrup from Coca-Cola 1903 at Dallas, Texas, and-has used itin its bottling operations. It hasusedthe, type of bottles andcrownsdescribed therein.It has sold its product at 80 cents percase with adeposit of50 cents.This price has been fixed exclusively by the directors ofthe Company. In addition the Respondent has purchased advertising from 1903consisting generally of metal and cardboard signs. Some of this was preparedso as to permit the name of the local seller to be placed on it. The Respondentmaintainsa paint shop for such purpose. Payment for this advertising iseffectuated through an "advertising allowance" account carried between 1903and theRespondent.Furthermore 1903 has made inspections of the Company'splant, from time to time, usually; but-not necessarily, at the request of the Com-pany.These havebeenprimarily checks on sanitary conditions.No otherconcerneither bottles or distributes bottled Coca-Cola in the terri-tory covered by the 1903 franchise to the Respondent. It is true that theSouthwestern Specialty Company, according to the Respondent'switnesses,Jack M.Berman andJ. C. Boggs of that concern, distributes Coca-Colasyrup inCorpus Christi to soda fountains and similar establishments, but the latter,who resides in Corpus Christi, admitted no syrup had ever been sold to a bottler.Conversely the Respondent has never sold its Coca-Cola bottled product outsideof-the' territory described in its contract with 1903.A second Coca-Cola official testified on behalf of the General Counsel.He wasMalcolm M.Sims, vicepresident of Coca-Cola 1903. In connection with his tes-timony there was placed in the record a contract dated October 1, 1943, betweenThe Coca-Cola Company and The Coca-Cola Bottling Company 1903, both beingDelaware corporations.The former is the parent Coca-Cola corporation, thelatter is thesuccessorto Coca-Cola Bottling Company, chartered 1903, the TentnesseeCompany which executed the contract with the Respondentmentionedabove.- 'After a lengthy preamble which recites the history of Coca-Cola licensefranchisesin Texas, beginning in 1899, The Coca-Cola Company...gives and conveys to [1903] the sole and exclusive right and license touse the trade mark "Coca-Cola," and all labels and designs pertainingthereto in connection with thesyrup manufactured by[The Coca-Cola Com-pany]for the purpose of being bottled and sold. . . . [Emphasissupplied.]in the entire State of Texas and in, parts of Oklahoma,Kansas,Arkansas, andNew Mexico. Coincidentally it agrees not to grant similar licenses to anyoneelse in the designated territory, 1903 being designated as the "sole and exclusivecustomer and licensee for bottling purposes."The license includes the right touse "the patent design bottle for Coca-Cola" and crowns which may be pur-chased from designated manufacturers.The obligations of 1903 arein substancethe same asset forth above as binding the Respondent in its contract with1903.Provision is made that 1903 may in turn enter into contracts with bot-tlers and existing contracts of that type, such as that with the Respondent, areto be piotected'by'ratification and assumption.The 5 cents cost for advertising 360DECISIONS OF-NATIONAL -LABOR RELATIONS BOARDpurposes and the right of inspection of plants are reserved in The Coca-Cola Company.It is clear that this is a contract for a license to bottle Coca-Cola syrup andnot manufacture it. It is mentioned three times in this agreement, once in theRespondent's contract, and testified to by at least six Texas bottlers, includingWard Terrell, vice president of the Respondent, that The Coca-Cola Companymanufactures the syrup which is the subject matter of the entire transaction.Provision is made that 1903 may convey licenses to bottlers within the territoriallimits described.Allen further testified that Coca-Cola 1903 is one of six-com-panies in the United States called "parent companies" which purchase syrupfrom the Coca-Cola Company and resell it to local bottlers which they in turnhave licensed.As part. of its defense the Respondent put on the witness stand responsible,executive officers of 18 Coca-Cola bottling companies operating in Texas.A fewof these were contiguous to Respondent's operating territory ; most were locateda considerable distance away ; and 2 conducted plants in Oklahoma and Louisiana,respectively.All purchased their syrup directly or intermediately from Coca-Cola 1903.Some bottled soda water with flavors other than Coca-Cola, as in-deed did the Respondent at one stage of its history.All fix their own retail price,which showed only minor variation throughout Texas.With respect to adver-tising and similar matters, these bottlers operated similarly to the Respondent.Only a few were questioned regarding their contracts with Coca-Cola 1903;these conceded such agreements to be about the same as the Respondent's"Bottlers' Contract (First Line.)"Contrary to the purpose for which thisbody of evidence was apparently intended, it really tends to fill in the Coca-Cola distribution and bottling setup in Texas as part of "an integral part of amultistate enterprise."The complaint alleges that in these operations "Respondent is an integralpart of the sales and distribution system employed by The Coca-Cola Companywhich is operated on a national and international scale."To the contrary, theRespondent argues that under the "yardstick" decisions promulgated by theBoard in October 1950, to govern the assertion of jurisdiction, the operationsof the Respondent do not come within the limitations there set forth. In thisconnection the Respondent has appended to its brief a list purporting to con-tain all decisions in the beverage industry from the establishment of the Boardto date.This shows that before the amendment of the Act in 1947 the Boardacted in at least 5 Coca-Cola cases, and thereafter in 16 cases, with 17 cases nowpending.Probably the last decision which the Board has handed down in a Coca-Colacase isCoca-Cola Company of St. Louis.3The facts were almostthe same asthose at bar.The Board assumed jurisdiction but did not discuss that ques-tion, nor did the Trial Examiner do so in his Intermediate Report.The last discussion concerning the assumption of jurisdiction by the Boardin a case such as the present one isSeven Up Bottling Company of Miami, Inc.'The facts are almost exactly the same to those now under consideration-adirect franchise from the Seven-up Company of St. Louis ; and agreementgranting the bottler the exclusive right to bottle and distribute the beverage in adesignated territory ; all the syrup so, bottled was purchased from the St. Louis"7-Up" concern ; the latter furnishes advertising which is included in the cost ofthe syrup; no sales outside of the State.Nothing is said concerning the rightof inspection of the bottler's plant.The Respondent seeks to distinguish the8 95 NLRB 284.The same actionoccurred in the representationcase of Coca-Cola Bot-tlingWorks, 93 NLRB 141.4.' 92 NLRB 1622. AMERICANBOTTLING COMPANY361:47-Up" case from the present one on the ground that, whereas there the bottlerpurchased the "7-Up" syrup directly from the St. Louis concern which manu-factured it, here the Respondent buys its syrup from Coca-Cola 1903, which isactually produced by The Coca-Cola Company. I cannot follow this distinction.A perusal of the contracts between The Coca-Cola Company and Coca-Cola 1903and 'between 1903 and the Respondent clearly shows that 1903 is a_mere dis-tributing. agency operating for the sole purpose' of selling the syrup made bythe Coca-Cola Company. The fundamental basis of the Board's decision appearsto be in these words :The Board has recently reexamined its policies concerning the exerciseof jurisdiction, and has concluded that the Board sho ld exercise its dis-cretion in favor of taking jurisdiction when an employer's operations,though local in character,form an integral part of a multistate enterprise.We view the Respondent as carrying on such operations in the soft-drinkindustry.In reaching this conclusion, we have considered the franchisearrangement under which the Respondent operates, and the fact that itpurchases all its "7-Up" syrup from the St. Louis company, and that it con-tributes to the cost of national advertising for its product. From these factsand from the record as a whole, we conclude thatit operates as an essentiallink and element in a multistate system devoted to the manufacture anddistribution of a nationally advertised drink . ..[Emphasis supplied.]The Board cites primarilyThe Borden Company, Southern Division.'Therethe Board also uses the phrase "multistate" enterprise.Admittedly the au-thority of theBordencase is diminished here from the fact that the Respondentis not owned in any sense by The Coca-Cola Company or 1903. But it illustratesthe point of view of the Board in dealing with this type of "multistate system."The Board also citesBarter Bros.,'which deals with an automobile franchisesituation.In the cited case the Board assumed jurisdiction on the basis thatthe local dealers "function as an essential element in a Nation-wide system de-voted to the manufacture and distribution of automobiles." In a later auto-mobile case,Brewster Motors, Inc.,'it agairr employs its phrase "integral partsof a multistate enterprise."InBen Franklin Stores,'decided after the "7-Up" case, the Board declinedjurisdiction on the ground that the "degree of control" was not so extensiveas to warrant the assertion of jurisdiction over the employer as an "integral partof a multistate enterprise." In the present case the requisite "degree of control"obtains, consisting of the limitation on the buying of Coca-Cola syrup, the re-strictions on territorial operations, the required payment for advertising, thelimitation on the type of bottles and crowns to be used, and the submission toplant inspections.For the same reason the Board reached an identical result inPacific DentalLaboratory of San Francisco.'The Respondent in its brief places much reliance on the case of N. L.R. B. v.Shawnee Milling Co 10But his decision was handed down before the Boarddecided the "7-Up" case.Aside from that, the business of the employer in theShawneecase could hardly be called an "integral part of a multistate enterprise"891 NLRB 628.e 91 NLRB 1480.93 NLRB 675.e 94 NLRB 779.9 91 NLRB 1140. The case ofFederal DairyCo., 91 NLRB 638, appears to be to the sameeffect,but was probably decided before the promulgation of the "yardstickcases."Inany eventits facts have littleresemblanceto those at bar.10184 F.2d 67 (C. A. 10). 36ZDECISIONS,OF,`NATIONA 'IsWR,rREIfATIQNS BOARDin 'any sense, and, that, is the criterion appiied,,by, the Board.The case ofN. L. R. B. v. Red RockC01 seems to me to have little if any application here.If hold that it will effectuate the purposes of the Act to assume jurisdiction inthis case.Accordingly I find that the-Respondent is engaged in commerce within-the meaning of'the Act.II.THELABOR ORGANIZATION, INVOLVEDThe complaint alleged that the Union was a labor organization within the,meaning of the Act. The second amended answer of the Respondent pleaded,that it "had no knowledge" concerning this allegation.The question is notargued in any of the briefs submitted by, counsel.A. F. Cadena, generalorganizerfor the American Federation of Labor, testifiedfor the General Counsel that he helped organize. the Union in the Company'sbottling department in July 1950. 'Shortly thereafter AFL issued it a charterwhich is in evidence. For'the General Counsel the following witnesses testifiedthat they were officers of the 'Union and had attended its meetings : Roberto,Martinez, Alberto Vasquez, Mike Salinas, Pedro'Pena, Pedro Alvarez, Gilberto,Saenz,Alberto Rodriguez, and Martiniano Chavarria.Abundio Morales andGuadalupe Segovia, witnesses for the Respondent, stated that they had attendedone' meeting of the Union. Samuel W. Dunnam, Jr., and Francis D. ("Slats")Lemley, sales manager for -the Company, testifying for the Respondent, relatedthat' in July 1950 they had. been -informed by Cadena that the employees of thebottling department had been organized into the present charging Union and that-it requested recognition.I regard all this testimony as credible.The Respondent offered no proof to controvert it.I therefore find that Federal Labor Union, No. 24730, is a labororganizationwithin the meaning of Section,2 (5) of the,Act.IIITHE UNFAIR LABOR PRACTICESINVOLVEDA. The over-all circumstancesIt will greatly facilitate an understanding of the issues in this case- if the.persons appearing most frequently. in the testimony as officials or representativesof the parties are first identified. and if a chronology of the principal events,isdelineated.In this preliminary portion of the Report only undisputed factswill be set forth.,1.Officialpersonnela.American Bottling Company.Following are the officers and foremen of the Respondent at the period involvedhere:Samuel W. Dunnam, Jr.--------------. President and directorWard Terrell________________________ Vice president and directorSamuel W. Dunnam, Sr.-------------- Chairman, board of directorsPete Terrell -------------------------- DirectorL. Keats Dunnam--------------------- DirectorLouis M. Dunnam--------------------- DirectorFrancis D. ("Slats") Lemley__________ Sales managerLouis Salazar ------------------------- ForemanPaul Cano-------------------Production superintendent11187 F. 2d 76(C. A. 5). AMERICAN BOTTLING COMPANYb.Federal Labor Union,No.24730When the Union was organized the following were its officers:.Mike Salinas------------------------- PresidentRobert Martinez---------------------- Vice presidentPedro Alvarez ------------------------- TreasurerAlberto Vasquez---------------------- SecretaryAbundio Morales -----------------------TrusteeATeja!ndre Rodriguez ------------------- Trustee363Alberto Saenz------------------------. Trustee (laterfinancialsecretary)Martiniano Chavarria----------------. GuardianMike Casares -------------------------- 'ConductorA. F. Cadena------------------------- International representative, AFL2.ChronologySometime before the middle of July 1950, A. F. Cadena, international repre-sentative of the American Federation of Labor, met with the employees of theRespondent's bottling department and effectuated the organization of the Union.AFL issued it a charter on July 20, 1950. In the meantime Cadena called atthe Respondent's office on July 17, 1950, and in an interview with "Slats"Lemley, sales manager, requested that the Union be recognized for collectivebargaining purposes.Later President Samuel W. Dunnam, Jr., talked withCadenna in a Corpus Christi hotel. Immediately following these events con-siderable discussion concerning the Union arose among the employees.As aresult, a meeting was held in the plant on August 30, 1950, attended by allemployees, including those in the bottling department.Among other thingsdiscussed was a representation hearing called by the Board on the next day,August 31, at Austin, Texas. This was postponed, however, and later held onSeptember 11 and 12 at Austin. On September 16, 1950, the Respondent dis-charged Roberto Martinez and Alberto Vasquez and on September 23, 1950,11like Salinas, Pedro Alvarez, Gilberto Saenz, Martiniano Chavarria, Pedro Pena,and Alejandro Rodriguez were separated from employment by the Respondent.I find the facts to be as hereinabove set forth.B. Interference, restraint, and coercionThe complaint alleges three major violations of Section 8 (a) (1).1. InterrogationFollowing the visit of Cadena, AFL organizer, to the Respondent's plant onJuly 17, 1950, there ensued a series of interrogations of employees by companysupervisors with respect to the union affiliations of these employees. So muchiswithout dispute in the record and is frankly admitted in the Respondent'sbtlefSuch action was initiated when "Slats" Lemley, sales manager then in chargeof the plant in the absence of President Dunnam, (to quote his own directtestimony) "called Paul Cano [plant superintendent] in and asked him tofind out ifitwas true that these men all belonged to the American Federal oftabor, the union."Lemley further testified on cross-examination that Canoreported back that he had talked to Roberto Martinez.Martinez testified thatCano asked him if he belonged to the Union and when he replied affirmativelyGrano asserted that "we will all soon be on relief." But other testimony showst .ftlano's inquiries were made to more than one employee. Thus MikeSalinas 364DECISIONS OF NATIONALLABOR RELATIONS BOARDtestified that Cano asked him if he belonged to the Union: Pedro Alvarez statedthat Cano asked him whether "we had brought in the Union" and Alvarez replied"that we had gone into the Union to see if we could cooperate better with thework," whereupon Cano said that "we weregoingto be forced to work." Thesewere all witnesses for the General Counsel and the conversationsoccurred withinthe week following Cadena's visit.Louis Salazar, foreman of the bottling department, also interrogated ."severalemployees along thesamelines, although the record is silent that "Slats" Lem-ley directed him to do so. Roberto Martinez testified that Salazar on the dayof Cadena's visit asked him if he "had joined the union" and Martinez admittedit.Pedro Pena related that about 1 week after Pena joined the Union,Salazar"asked me if I had gone into the Union and I said yes." AlbertoSaenztestifiedthat in July 1950,Salazar"asked me if I had joined the Union" and "I toldhim yes."Saenzfurther stated that another employee, Armondo Coronado,was present at the conversation and Salazar asked him the same questions.These were witnesses for the General Counsel. Salazar, testifying for the Re-spondent, admitted the conversation with Martinez and further acknowledgedon cross-examination that he had similarly interrogated most if not all of the12 to 15 men on his night shift. But in fact on direct examination Salazarstated that "I went to each one of my boys that worked on my shift, and Iasked them because I did not believe Robert Martinez" who had previouslytold Salazar that practically all the men in the bottling department had enteredthe Union.Not all of this discussion concerning union affiliation and activities occurredimmediately following Cadena's visit in July.Cano, plant superintendent, a wit-ness for the Respondent, related that at the time Martinez and Vasquez weredischarged late in September 1950, be talked to Mike Salinas, president of theUnion, about the discharges and asked if the Union was responsible for the angry'feeling of the men regarding this matter. Salinas denied that such was thecase."Slats" Lemley, sales manager, Ward Terrell, vice president, and Samuel W.Dunnam, Jr., president, all denied on the witness stand that they had interro-gated employees concerning their union affiliations.I find, however, as is indeed admitted by the Respondent's brief, that Cano andSalazar, supervisors of the Company, did question employees regarding theirunion membership and activities as set forth above.Roberto Martinez, for the General Counsel, testified that in early September1951 Samuel W. Dunnam, Jr., president, called him into the latter's office andhad him sign a paper regarding a trip to Austin, Texas, to attend a Boardrepresentation hearing.On that occasion, according to Martinez, Dunnam dis-cussed the union situation for about 45 minutes, stating that whereas ,consider-able labor union trouble existed in the North, he believed that employees andtheir men in the South should work in harmony, that the Company had moneyto fight the Union and that "his father was stubborn and he couldn't see things,the way we looked at them, and he was going to spend some money to fight us."Dunnam emphatically denied that such subjects were discussed whatsoever,although Martinez did sign the paper in a matter of a few minutes.Havingobserved Martinez on his single appearance on the witness stand and Dunnamduring several appearances, I discredit Martinez' story concerning this allegedconversation.While admitting the interrogations found ,above, the Respondent in its briefcontends that they come within the "surprise and curiosity" and "understand,able impulsive reaction" described by the Board inUnited States _Glfpsumq AMERICAN BOTTLINGCOMPANY'365Company;'and hence were not a violation of Section 8 (a) (1).But the entiresurroundingcircumstances in this case, including the scope of these interroga-tions andthe accompanying remarks by supervisors, present a decidedlydifferentsituationthan that in theGypsum Companycase.In itsreply brief the Respondent citesN. L.. R. B. v. Tennessee Coach Company,"decided by the Court of Appeals for the Sixth Circuit on July 9, 1951. Thecourt setsup this criterion :Whether acts of supervisory employees constitute restraints, upon unionactivity on the part of a company must be viewed, to a large extent, againstthe background of the company's attitude, policy, and practice in the pastwith regard to such matters. . . . Isolated or casual expressions of individualviews made by supervisory employees,not authorizedby the employerandnot of such a character or made under circumstances reasonably calculatedto generate the conclusion that they are the expression of his policy, failto constitute interference with the employees in their right of self organi-zation.... [Emphasis supplied.]The court of appeals discusses the evidence of interrogation in great detailand concludes no violation of Section 8 (a) (1) occurred.The very fullness ofsuch discussionshows the difference between theTennessee Coachcase and thepresent one. In the first place the questioning of employees by Cano as to their-union affiliationswas indisputably authorized by Lemley,sales manager.Again,the interrogation here reached far more employees than in the citedcase andwas carried out on considerably more occasions. In my opinion the facts inthe present case, taken as a whole, do not come within the reasons advancedby the Sixth Circuit for its holding of noninterference under the Act.The Boardhas uniformly held in situations such as the case at bar that inter-rogationof employees relative to their unionaffiliationsor activitiesisperse,a violationof Section 8 (a) (1) of the Act.I find the interrogations set forth above to have contravened thatsection.2.The meeting of August 30, 1950Proof of this meeting occupied a considerable portion of the time of the hear-ing.Numerous witnesses testified concerning it, much of their stories beingcuindlative.All of the evidence must, therefore, be substantially condensed.Samuel W. Dunnam, Jr., president, testified that for some time before August30 numerous employees asked him about the newly formed Union and requesteda meetingof employees be held to hear aboutit.Hedeclined to discuss theUnion as such, but promised to consider the meeting. "Slats" Lemley, sales'manager,corroborated this proof.Among those who_ talked to Dunnam or,Lemley, or both, wereHomer("Heavy"), Rushing, Henry Boecker, Pete A.Prado, Roy Adair, Guadalupe Trevino, ("Pete") Dunne, and Milton R. Clark.These were nonsupervisory employees who did not belong to the Union.No(unionmembersrequested the meeting.Finally, according to Dunnam, theCompany received notice of a Board representation hearing at Austin, Texas,,on August 31 and upon the advice of counsel Dunnam called themeeting forAugust 30. Severalwitnessestestified they learned about it from a notice on theplantbulletin board, but most of themfirstheard of it by word of mouth.It washeld at the plant in the afternoon on company time, for which the menwere paid, and lasted about 2%hours.Other employeemeetings had beena 93 NLRB. 966.v No. 11238;84 NLRB 703. ,366DECISIONS OF NATIONAL; LABOR RELATIONS BOARDheld in the past, but these dealt with picnics, Christmas celebrations,apd-similar-subjects ; this was the first employee assembly where unions werediscussed;Three General Counsel witnesses, Martinez, Vasquez, andSalinas,gave their-versions of what happened at the meeting.In generalthey agreed, but theirtestimony was necessarily far from complete.Under all the circumstances,the Trial Examiner permitted the occurrences at the meeting to he shown bya type of evidence which was to him, at least, entirely novel. This consistedof the playing back at the hearing of the contents of tapes from a recordingdevice.This machine belonged to Park Street, Esq., counsel for the Respondent,and was used to record everything said at the August 30 gathering. Its, func-tions were described by the person who operated it at the meeting and various-witnesses accounted for the custody of the resulting recording tapes from theend of the meeting to their presentation at the hearing.I held the "play back" of these tapes to be admissible on the analogy of silentmotion pictures, sound pictures, and other forms of recorded statements. I didnot admit the recording tapes themselves, although they were marked for iden-tification.Authority for this ruling, in my opinion, is found in an editorialnote in 168 ALR 927 and the cases there cited. Four witnesses for theRespondent testified that they knew the voices of the persons who spoke at^themeeting and could recognize these voices when played back from the record-ing device.The General Counsel had full opportunity to cross-examine these-four witnesses. In making myrulingof admissibility I expresslyreserved, theright to strike all or any part of the "play back" evidence when I^later, con-sidered it in the official transcript of record. I also allowed the General Counselto cross-examine, after the "play back," any person whose voice washeard.Hedid not availhimselfof this privilege.I'The "play back" was far from mechanically perfect, but was generallydistinguishable.When a new voice became audible, the device was stopped andone or more of the Respondent's four witnesses, mentioned above, identified it.The record shows that in doing so they used a list of names furnished them bycounsel for the Respondent.The General Counsel examined these witnessesregarding such lists, but they were not introduced in evidence.Occasionally itwas necessary to repeat part of the testimony presented in this "play back." Ifinally instructed the official reporter to take down everything intelligible toher, even though repetitious, and show lapses in the transcript for wliat—shecould not distinguish.Some of the discussion on the 'floor at themeetingsounded as a mere murmur.President Samuel W. Dunnam, Ji., called the meeting to order and in' hisopening statement said :-I hope everybody is here today, because this is a little different meetingthan what we have been having, and it may be the most important meetingwe have had this year. It 'is not going to be a sales meeting and it is notgoing to be a company meeting. It is going to be a meeting for all of youboys and it is going to be handled by all of you boys. I am just going ,tostart it off and I want to tell you what it is for.I guess everybody here has heard something in the last month or soabout some labor activities in the American Bottling Company. I, expecteveryone knows just about as much about it as I do.Mr. Cadena told Slatsand myself and Gene that he represented twenty-six of the boys in one de-partment and asked recognition of the union, he represented as a bargainingagent.Like we told him, we are absolutely ignorant about the union af-fairs ; we don't know anything about it ; we have to find out about it. So 'wewent to Mr. Park Street, our attorney, and asked him a number of questions,which hehas answered for us. t... , _ . ..AMERICAN BOTTLING,' COMPANY367-We'havenow receiveda notice of representation hearing tobe held'inAustin, Texas, tomorrow morning at ten o'clock.At that time there will behearingsbefore the National Labor Relations Board to determine whetherMr. Cadena's labor organization represents part of the employees of theAmerican Bottling Company.We have just received-1Vthis-week; and we,have just gotten a letter from Park Street' today. I have got these twothings before me which is as much as I know about the situation, and ifyou boys are interested, I would suggest that you elect a chairman amongyourselves.We are going to turn the meeting over to you. I won't haveany further part except to be here to answer questions, if somebody wantsto ask me a question that I cananswer.We think that if you boys get together, that youare asmuch interestedin this as anybody, and if you can get together and find out what you wantto know about it, we want to tell you anything that we can.We want youto handle the meeting to suit yourselves. This is a free country. Youunderstand you are able to ask any question or say anything you want to.[Dunnam then referred to the presence of the recording device.]At this time=well let me say one more thing: this is not a compulsorymeeting by any means, anybody that wants to leave is perfectly at libertyto do so.Nobody ha sto be here; everybody is invited. I might say afterthis, from now on, if you will elect your chairman, I'll turn the meeting overto him, and you can conduct the -meeting as you see fit. That is all I haveto say.I am goingto leave 'these papers here to be read to you. I am justgoingto hand them over to you to do what you think you want to do withthem.And, you have the information that I have.In my opinion this statement, in and of itself, is not in any sense restrictiveor coercive but is clearly an expression of the right of free speech guaranteedin Section8 (c) of the Act.Following his opening remarks, Dunnam remained during the meeting, buttook no part thereafter except to say, when questioned, that he agreed with theselection of an employee committee to attend the Austin hearing next day.Hisbrother Keats Dunnam, a director, was present, according to the uncorroboratedtestimony of Martinez, but said nothing.They were the only officers of theCompany present on August 30. "Slats" Lemley, sales manager, testified thathe was inand out of the meeting, but took no^part in it.Martinez and Vasqueztestified Paul Cano, plant superintendent, stood in the back with Lemley but therecord shows he did not participate in the proceedings.Martinez could notremember whether LouisSalazarattended the gathering, but Vasquezassertedhe did.MikeSalinas gave no testimony about this matter.Neither Cano norSalazar saidanything, nor did any other supervisor.Thus the repeated state-ment in the General Counsel's brief that the employees were intimidated "bythe attendance ofall of the officials and supervisors"[emphasis supplied], issimply not borne out by the facts of record.At the close of Dunnam's statement Homer Rushing nominated Henry Boeckeras chairman.Both wereseniornonsupervisory employees.No other nomina-tions were made.Dunnam put the motion by a raise of hands and declaredBoecker elected.The latter then took over. Both Boecker and Rushing deniedthat anyone had talked to them prior to the meeting regarding the chairmanshipand the General Counsel proffered no evidence to controvert their testimony.Following Boecker's election,Pete Prado was selected to read a letter writtenby Park Street, Esq., to the Company. Pradodid so inEnglishand Spanish.I now strike this letter from the record and disregard it on the ground it ispurely self-serving. 368The question of selecting a committee to attend the representationhearing inAustin next day arose early in themeetingand was discussed throughout re-peatedly ; in fact it was the main business before the gathering. Finally a com-mittee, representing the various departments, was selected by nomination andelection from the floor.,Numerous speakers participated in the proceeding.What some of them saidwas fairly distinguishable, apparently those who stoodnearthe microphone. Buta, substantial part, of the discussion was by unidentified speakers oh the floor,occasionally in back-and-forth argument, and much of this was unintelligible.Nothing was said to indicate that anyone was restricted in the opportunity tospeak freely or at length.Boecker, the chairman, repeatedly made remarks,as did Rushing.The tenor of their comments was distinctly antiunion. PetePrado spoke in a conciliatory tone and mostly in defense of his fellow Spanish-Americans.At least 12 other speakers outside of the bottling department ad-dressed the assembly.Some asserted they had worked several years for theCompany ; others had been employed only for a few months ; and one announcedthat he had been on the job only 1 week. On the whole these speakers wereantiunion in sentiment in greater or lesser degree.From the bottling depart-ment-and consequently from the Union-Vasquez spoke 3 times, once being inSpanish, and his were the only remarks greeted with applause.Martinez andSaenz also made some remarks. These 3 speakers spoke in favor of the Union.In addition Vasquez agreed to seek permission from the Union to allow anemployees' committee to attend one of its sessions. Such was the meeting ofAugust 30,1950.The General Counsel's briefmakesmuch of the fact that of the approximately-100 employees present the 26-28 workmen in the bottling department wereSpanish-Americans and the balance Anglo-Saxons and therefore the former mustnecessarily have been intimidated by the latter. I cannot follow the reasoningleading to this conclusion.If the proportion of racial groups in attendancewas in fact as stated by counsel, it was not a result of the meeting but existedlong before as an incident of the personnel previously employed in the plant.A meeting of employees of diverse racial groups does not in and of itself meanthat the minority group is coerced.Quite to the contrary, nothing appears inthe evidence in the "play back" which belies the utmost freedom of opportunityfor all persons present to express themselves as they wished.The burst. ofapplause to Vasquez is significant in this respect.Nothing was said to indicateany racial bias or prejudice against the Spanish-Americans, many of whom hadworked long years for the Company and 2 of whom, at least, Paul Cano andLouis Salazar, were supervisors.The brief of the General Counsel also finds intimidation in the presence ofpresident Samuel W. Dunnam, Jr., Director Keats Dunnam, Sales Manager"Slats" Lemley (for part of the time only), and Supervisors Cano and Salazar.None of these participated in the proceedings whatsoever except to the extentof the opening statement by the president.The actual record of the meetingcontains no statement whatsoever to indicate anyone present felt restricted inhis remarks.The large number of speakers, the contents of their remarks, andthe extensiveness of floor debate as appeared in the lengthy murmur of manyvoices, all contradict such anassumption.Martinez, Vasquez, and Salinas testified for the General Counsel that the unionmembers were requested to raise their hands during the course of the assembly.No other witness so testified, even for the General Counsel.The evidence fromthe recording shows no such request being made by any of the speakers. In fact,the only motions acted upon in the gathering were to send a committee to Austin AMERICANBOTTLING COMPANY369and to nominate the members. I discredit the testimony of the three witnessesnamed in this matter.The complaint alleged :(c)On or about August 30, 1950, Sam W. Dunnam, Jr., and other super-visory employees, attended such meeting, at which time inquiry was madeas to those who had joined the Union; and during said meeting generaldebate was promoted, all of which was calculated to, and did put therespondent on notice as to the most active adherents of the Union.As I have found above, the proof adduced by the General Counsel wholly failsto substantiate these allegations.Indeed, the overwhelming weight of theevidence is to the contrary.The General Counsel therefore failed to support hisburden of proof. I shall therefore recommend that this portion of the com-plaint be dismissed.3.The resignations of union membersThe record in this case contains 11 letters dated between September 11 andOctober 9, 1950, signed by members of the Union. All are exactlyin the sameform and read :Mr. MIKE SALINAS,President of Labor Union #24730,3137 Sarita St.,Corpus Christi, Texas.DEAL SIn: I signed a paper which Mr. F. Cadena gave me to sign and if itmeansthat I am now a member of Local #24730, I hereby resign. I furtherhereby cancel any authorization, given by me to anyone by virtue-of thepaper thatI signed.Yours very 'truly(Sig.)cc :Mr. F. Cadena,c/o Labor Temple,San Antonio, Texas.Office of Secretary,American Federation of Labor,Ninth & Massachusetts,Washington, D. C.Mrs. Mary Eugenia Cross testified both for the General Counsel and for theRespondent regarding these letters.Shewas astenographer and receptionistin the Company's plant office. She personally typed all 11 letters, addressed all11 envelopes, and mailed part of them. This was mostly on company time. Thestationery and envelopes used came from her desk and the postage stamps andregistry fees were paid from a "stamp box fund" in her office. The 11 unionmembers signed the letters in her presence.All were Spanish-Americans and sheused a company employee as interpreter for some who could not speak English.Before typing the letters she asked permission from President Dunnam, whogranted it and simultaneously handed her the form of letter she used. In herdirect testimony she first stated the form came from Park Street, Esq., attorneyfor the Respondent.Later she said she did not know who prepared the form.These facts are uncontroverted.It is also without dispute that Mrs. Cross in the past had written letters,prepared insurance forms, and made out income tax returns for employees inthe same manner. She so testified, as did six employees including several of thesignersof these letters. 370DECISIONS OF NATIONAL-LABOR- REUATIONS BOARDThe critical question- in this matter is: Who instigated these letters of resig-nation?The complaint alleges:The respondent prepared or caused to be prepared Union resignationletters, and caused certain of its- employees to sign said letters, and causedsaid letters to be mailed to the Union.What proof did the General Counsel offer to support these allegations`OThe only witness brought forward by the General Counsel on this vital natterwas Mrs. Cross. She stated -that,' beginning with Tiofilo de los Santos on Sep-tember 22, 1950, each of the 11 men personally asked her to prepare a letter ofresignationwhich she did. She repeatedly denied that she ever requested orsuggested to them to resign from the Union. She also denied that any officer orsupervisor of the Respondent had ever directed her to solicit the resignationsor even discussed the matter with her except when she asked Dunnam whethershe should accede to the requests of the men to prepare their lettersThat isthe entire proof submitted by the General Counsel.He did not place a single oneof the 11 men involved on the witness stand.'or the Respondent, de los Santos, Rafael Rodriguez, and Guadalupe Segovia,who were among the 11 men who resigned, testified they dud so voluntarily andfor reasons they explained and that no officer or supervisor of the Company hadsuggested or requested them to do so. The General Counsel offered no evidence inrebuttal of this testimony, which I credit..-On such a state of the record it is impossible to draw an affirmative inferencefrom purely negative proof.As this part of the Intermediate Report is being written the Board has justhanded down a decision which is governing,viz,Hazenc&Jaeger Funeral Home.",The Trial Examiner also found that the Respondents by preparing lettersof withdrawal from the organizational effort on behalf of certain employees,had violated Section 8 (a) (1) of the Act. The* record indicates, however,that the employees in question had themselves prepared a draft of a letterof withdrawal from the Union, and that they merely asked- permission toutilize the Respondents' typists to type the letters.There is no evidencethat the Respondents initiated the preparationof theseletters,or that theyactively participated in their preparation.Accordingly, we find that theRespondents did not violate Section 8 (a) (1) of the Act. . . . [Emphasissupplied.]Admittedly the form of the letters in the present case was prepared by theRespondent.But that was a virtual necessity when it is considered that manyof these 11 Spanish-Americans could not speak English and they were accus-tomed to requesting Mrs. Cross to handle similar matters for them.I shall therefore recommend that this portion of the complaint be dismissed.Conclusion as to Interference, Restraint, and CoercionUpon the facts found above and for the reasons stated, I find that the Respond-ent violated Section 8 (a) (1) of the Act.C. Discriminatory dischargesThe complaint alleges a violation of Section 8 (a) (3) of the Act because- ofthe discriminatory discharge of eight employees.- They will now be considered. -14 95 NLRB 1034. AMERICAN BOTTLING COMPANY3711.Roberto Martinez and Alberto C. Vasquez-Undisputed proof disclosed that Martinez was vice president of the Union andVasquez its first financial secretary.Martinez'official position appeared in theAugust 30 meeting.Both could speak English readily and their fellow employeesof''Spanish-American descent looked up to, them and obtained their assistance,e. g., that of Martinez in helping to compute their pay.As evidenced by the fact,among other,things, that Martinez spoke once and Vasquez three times at theAugust 304meeting,-both were active in union affairs.The mere recital of the foregoing facts shows that the Respondent knew oftheir official union positions and activities.The second amended answer of the Respondent admits that it discharged thesetwo men on September 16, 1950, for the "reason it had become known to Respond-ent that said two persons had prison records."Martinez and Vasquez admittedsuch to be the case when on the witness stand.The Respondent's vice president,Ward Terrell, who had been in virtual retirement for 13 years,testified that atthe Austin hearing on September 11-12 he learned that one of the prospectivewitnesses was a company employee who had been required to obtain the per-mission of,d prison parole, officerin order to attend.Thereupon he took up thematter,WithDunnam, Sr.,and Dunnam,Jr.The latter called Martinez andVasquez into his office successively,told them they were discharged and assignedas the reason that they were ex-convicts.Lemley was present at these inter-views.Both Terrell and Dunnam,Jr., testified that the Company had a policy ofnot hiring men with prisou,records and of letting them go if such developed to bethe,case,after employment began.No credible proof of such a policy was offered.No notice,either oral or written,had ever been made concerning it.An instanceoccurring in 1941 was offered, where an employee was not allowed to distributeCoca-Cola in the Naval Air Base near Corpus Christi.I do not consider this offerbecause it is too remote under Section 10 (b) of the Act, but in any event it wasthe Navy which acted and not the Company. But regardless of the question ofpolicy the,Respondent did, discharge the two men.and told them they did sobecause of their criminal records.Martinez testified that he was hired by Paul Cano,plant superintendent, in1947;he and Cano are cousins and had known each other at least since 1917;Martinez'prison record was discussed when Cano hired him ; while he was injail Cano's wife sent him magazines;in May 1950"Slats" Lemley,sales manager,had,gone with him to confer with Justice,of the,Peace Carter regarding somedomestic trouble and they talked about his prison record.None of this testimonywas denied and I credit it.It is clear that the Respondent knew of Martinez'criminal record from the time he was hired in 1947.,Vasquez was also hired by Paul Cano,and Louis Salazar was present at thetime.Vasquez testified that he had known Cano for at least 12 years, long beforehis incarceration in 1946, and that Salazar was the first cousin to Vasquez' wife.This' testimony was not controverted and I find it credible.It is inconceivableunder the facts that Cano and Salazar,company supervisors,should not haveknown that Vasquez was an ex-convict when he was hired.,Martinez and Vasquez were discharged 4 days after they appeared and Vasqueztestified at the Austin hearing on September 11-12 and 2 weeks after the August30 meeting in which both had actively participated in favor of the Union. Itstretches credulity too far to believe that at that particular time the Respondentdischarged them because of their penitentiary records which had been knownto the Company ever since they were first employed.The only palpable reasonfor discharging them was their union activities,which is discriminatory underthe Act:I so hold. 372DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Mike Salinas, Pedro Alvarez, Pedro Pena, and GilbertoSaenz, Jr.Mike Salinas was the president of Federal Labor Union, No. 24730,and amongthe most active of its members.At the meeting of August 30, 1950, Vasquezreferred to Salinas as president.Salinas testified that shortly before the sched-uled representation hearing at Austin on August 31 he signeda paper regardinghis attendance in the office of President Dunnam and then told Dunnam he wasthe Union's president.These facts were not disputed. Salinas also testifiedthat at the time Martinez and Vasquez were discharged on September 16, hetalked to Paul Cano, plant superintendent, and informed him that the employeesin the bottling department were angry about it, mentioning especially the namesof Pedro Pena and Pedro Alvarez.Regarding this conversation, Cano testifiedfor the Respondent that Salinas told him that Cadena, theorganizer, or theUnion, was threatening to strike. Salinas' testimony was thatneither theUnion nor Cadena had anything to do with any strike talk. In fact no strikeeventuated.I credit Salinas' version.It is evident from the foregoing findings that Salinas was active inunion af-fairs and the Respondent well knew it.Salinas was separated from employment by Cano on September22, 1950.Sa-linas testified credibily that Cano "told me that we weren't like fired, that wewere something like suspended."Cano's testimony was that "I just took it uponmyself to suspend him on account of demonstrating, being the leader, for demon-strating."Whatever that means, it no doubt refers to Cano's version of theconversation with Salinas regarding a possible strike, which I have already dis-credited.No proof was offered that Salinas' work was unsatisfactory. I findthat Salinas was not discharged in such a manner as to come under the allega-tion of the Respondent's second amended answer of "unsatisfactory perform-ance of duties and insubordinate conduct."Salinas was reemployed by the Company on April 19, 1951, 9 daysafter thehearing in this case began.Pedro Alvarez served as the treasurer of the Union.His unionand organiza-tional activities were brought to the attention of the Respondentwhen Salinasused hisname to Cano in connection with protests against the firing of Martinez,and Vasquez.He was let out of his job on September 22 by Cano and bothtestified that the reason given was a business slack.He was rehired by theCompany on January 29,1951.Pedro Pena belonged to the Union but was not an officer. The Respondentknew of his union affiliation because on July 17, 1950, Cadena had told "Slats"Lemley, sales manager, that 26 of the 27-28 men in the bottling department hadjoined Local 24730.His activities therein came to its attention in connectionwith Salinas' protest to Cano over the discharge of Martinez and Vasquez.Penahad been rehired at the time of the hearing; the record does not disclose the date.GilbertoSaenz,Jr.,was originally elected a trustee of the Union and laterfinancial secretary when Vasquez moved away.He spoke in favor of the Unionat the August 30 meeting, so the Respondent was put on notice of his affiliationand activities.He was separated from his employment by Cano on September22, 1950, who told him there was "not enough work." It was stipulated that hewas offered reemployment in April 1951, about a week after the hearing begann Corpus Christi, but declined because of commitments on another job.The Respondent contended at the hearing that it did not dischargeSalinas,Alvarez, Pena, and Saenz, but merely laid them off temporarily. It advancedseveral reasons for this action.The first was the economic conditions pre-vailing in the Corpus Christi area in September 1950. President Dunnani andSales Manager Lemley testified that thesummerand early fall of 1950witnessed AMERICAN BOTTLING COMPANY373a very bad drought season ; that the cotton crop, which is the principal one inthe area, was unusually short ; and that the demand for Coca-Cola had thereforefallen off very substantially. It appears from the record, without dispute, thatthe peak season for Coca-Cola was June, July, and August, and the slack seasonoccurred in December, January, and February.The General Counsel securedthe issuance and served upon President Dunnama subpena duces tecumrequir-ing him "to produce books, records, and documents showing monthly sales bycases of Coca-Cola for the calendar years 1948, 1949, and. 1950, by the AmericanBottling Company." In open hearing Dunnam refused to produce these recordsafter the Trial Examiner had instructed him to do so.No enforcement actionwas taken by the General Counsel, but by mutual agreement of counsel theCompany furnished a typewritten statement which is in the record showing sub-stantially the information requested. In September 1948 the Company pro-duced 121,385% cases ; in September 1949, 150,4183/4 cases ; and September 1950,141,592% cases.There is no evidence of any seasonal layoffs in 1948 and 1949.On their face there is no such disparity between the September 1950 productionand that of the two previous years to justify the layoff or discharge of thesemen in, 1950.The second reason advanced by the Respondent for these discharges was achange in shifts toward the end of September 1950. The testimony of "Slats"Lemley, sales manager, Louis Salazar, foreman of the bottling department, andDunnam, president, disclosed that until May 1950, one shift had operated inthe bottling department ; from May to September 1950, two shifts had been ineffect; and late in September 1950, the single shift had been resumed again.In the light of this history I am unable to see any justification for the alleged1950 layoff.The..General Counsel offered some vague proof that on subsequently rehiringbottling department employees the Respondent had gone outside the men laidoff on September 22, 1950. Two names were mentioned on the cross-examina-tion of Lemley, Costello, and Luna, but he testified that, while they had workedsince September 1950, they were not in the bottling department. The GeneralCounsel. subpenaed no- employment records in the nature of payrolls or timecards and the Respondent did not voluntarily produce any.On this matter theproof is so negligible and unsatisfactory that I shall disregard it.Ward Terrell, retired vice president of the Company, testified that it was thepractice of the Respondent to lay off employees in the fall and rehire them inthe spring.But he admitted on cross-examination that he did not know whathad been done in this respect in the last 4 or 5 years. The record is silent asto any such layoffs in 1949 and 1948, and no company records were offered inevidence.Mike Salinas testified for the General Counsel that he had workedcontinuously for the Company since 1943, except for 2 years in World War II.Pedro Alvarez had been employed since 1937 and he stated that there were in-termittent layoffs in 1939 and 1940 but none since. Pedro Pena began to workfor the Respondent in 1943 and he was not even questioned about seasonal layoff,nor was Gilberto Saenz, Jr., who started in April 1948. I discredit Terrell'stestimony on this point.Samuel W. Dunnam, Jr., president, testified that 10 men were laid off and2 fired in September 1950.Martinez and Vasquez were fired ; and accordingto the Respondent's argument 10 were laid off. Of these 10 Salinas, Alvarez,Pena, and Saenz have been considered.Rodriguez and Chavarria are consid-ered next below. That leaves 2 men laid off whose names appear to be AbundioMorales and Salome Medina, but are not included in the complaint. In thelist of men laid off or discharged all except possibly 1 or 2 were members of215233-53-25 374DECISIONSOF NATIONAL LABOR 'RELATIONS BOARDthe Union and 7 were officers.But the Respondent did not lay off AbundioMorales, trustee, or Mike Casares, conductor, and likewise did not lay off 16union members.It seems clear to me from a preponderance of the evidence of record thatthe Respondent chose those union officers and members for discharge or, layoffwhom it knew to be most active in the Union. The other reasons advanced for'Its action do not hold up as valid. In the cases of Salinas, Alvarez, Pena, andSaenz the record is clear, in my opinion, that they engaged actively in unionaffairsand the Company knew of their activities. So out of all of the uniongroup they were selected for the axe. This is the type of discriminatory dis-'charge interdicted by the Act.3.Alejandro Rodriguez and Martiniano ChavarriaRodriguez was a member of the Union and held the office of trustee whilechavarria's office was called "guardian," probably meaning "guard."Rodriguezbegan to work for the Company in September 1948, and Chavarria had beenemployed since 1945.Both were separated by Cano in September 1950. Chavar-ria was reemployed April 20, 1951, after the hearing had,been in progress 10days. It does not appear in the record that Rodriguez had been rehired.Not one iota of proof was submitted by the General Counsel that either ofthese men engaged in any union activities except to be members and minorofficers of Federal Labor Union, No. 24730.At least from Cadena's originalstatement the Company knew they were members, as it had been advised thatall employees in the bottling department, except one, had joined.Except :forthat, the record is silent that the Company ever heard of them in connectionwith the Union. The Board and the courts of appeals have, repeatedly heldthat mere membership in a union, without any additional, activity, does notconstitute the basis of a discriminatory discharge.The very reasons for findingdiscrimination in the discharges of Salinas, Alvarez, Pena, and Saenz are. com-pletely lacking as to Rodriguez and Chavarria.I shall therefore recommend that the complaint-be dismissed as to Rodriguezand Chavarria.Conclusion as to Discriminatory DischargesFrom the foregoing facts, as stated,I find that the Respondent violated Sec-tion 8 (a) (3) ofthe Act bythe discriminatory discharges of Roberto Martinez,Alberto C.Vasquez,Mike Salinas,Pedro Alvarez,Pedro Pena,and GilbertSaenz, Jr.IV. INCIDENTAL QUESTIONSSeveral issues of law have been raised in this case by motions or objectionsof the parties, which, while not coming directly'within the scope of unfair laborpractices, are basic and must be disposed of in this Report.A. Compliance by the UnionOn July11, 1951,within the extended time allowedby the Chief TrialExaminerwithin which parties might submit briefs, the Respondent filed a "Motion to Dis-miss Complaint,withSupporting Brief."The General Counsel's reply theretowas filed July17, 1951.The issue was also raised at the hearing.The question arises under'these admitted facts : The original charge in thepresent case was filed on September27, 1950;the first amended charge on De-cember18,1950;and the complaint was issued on March 13,1951.It was stipu- `AMERICAN BOTTLING COMPANY$75lated in,effect at the hearing that Federal Labor Union, No. 24730, first receiveda certificate of compliance with Section 9 (f), (g), and (h) of the Act on Oc-tober 5, 1950. , Thus the Union was not in compliance when the original chargewas filed, but had secured compliance before the filing of the first amendedcharge and the issuance of the complaint.At all times herein mentioned theUnion's parent organization, AFL, had complied with the cited portions of theAct.Under,these facts the Respondent contends that when the Board"took juris-diction of this case and carriedout itsinvestigation,and the complaint herein,issued pursuant to such charge and investigation,is therefore invalid and sub-ject to dismissal."The pertinent parts of Section 9 (f), (g), and(h) read:(f)No investigation shall be madeby theBoard of any question affect-ing commerce concerning the representation of employees,raised by a labororganization under subsection(c) of ... section 9 (e) (1) shall be enter-tained,and no complaint...pursuant to a charge made by a labor organi-zdtion under subsection(b) of section 10, unless such labor organiza-tion and any national or international labor organization of which suchlabor organization is an affiliate-or constituent-unit(A) shall,have priorthereto filed with the Secretary of Labor copies of its constitution, andbylaws and a report. . . .(g) It shall be the obligation of all labor organizations to file annuallywith the Secretaryof Labor . . .reports....No,labor organization shallbe - eligiblefor certificationunder this section as the representative of anyemployees,no petition under section 9 (e) (1) shall.be entertained, and nocomplaint shall issue under section 10 with respect to a charge filed by alabor organization unless it can show that it and any national or interna-tional labor organization of which it is an affiliate or constituent unit hascomplied with its obligation under this subsection.(h)No investigation shall be made by the Board of any question affect-ing commerce concerning the representation of employees...shall be en-tertained,and no complaint shall be issued pursuant to a charge made bya'labor organization under subsection(b) of section 10, unless there is onfilewith the Board an [non-Communist]affidavit....Sec. 10(b)When-ever it is charged that any person has engaged in or is engaging in any suchunfair labor practice,the Board . . . shall have power to issue and causeto be served upon such person a complaint stating the charges in that re-spect....cThe' Respondent replied chiefly on the case ofN. L. R. B.v.Highland ParkManufacturingCo.," decided by the Supreme Court of the United States on May14, 1951,while thehearing in the present case was in progress.In that casethe local affiliate unionof CIOwas in compliance with Section 9 (f), (g), and(h), but the CIO itself had not then complied.The Supreme Court sustained theFourth Circuit" in denying the Board an enforcement order.In doing so it ap-proved the decision of theFifth Circuit inN. L.R. B. v. Poster Cotton Mills,"anddisagreed with the Court of Appeals for the District of Columbia Circuit inWestTexas UtilitiesCo. v. N. L.R. B.' andwiththe doctrine of the Board announcedinNorthern Virginia Broadcasters."15 341 U. S. 322.16184 F. 2d 98.17181 F. 2d 919.18184 F. 2d 233.1° 75 NLRB 11. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe facts in theHighland Parkcase and the present proceedingare substan-tially different.InHighland Parkthe CIO never did achieve compliance.Herethe local union admittedly was in compliance before the first amended charge wasfiled and especially before the complaint was issued. In this connection thesewords of Mr. Justice Jackson havesignificance :... But here there is no question of fact.While the C. I. O. officershave since filed the affidavits, they were not on file at any time relevant-tothis proceeding.In its brief the Respondent quotes the last paragraph of the majority opinionin theHighland Parkcase :It would be strange indeed if the courts were compelled to enforce withoutinquiry an order which could only result from proceedings that, under theadmitted facts, the Board was forbidden to conduct.The Boardis a statu-tory agency, and when it is forbidden to investigateor entertaincomplaintsin certain circumstances, its final order could hardly be valid.We think thecontention is without merit and that an issue of law of thiskind, which goesto the heart of the validity of the proceedings on which the order is based,is open to inquiry by the courts when they are asked to lend'their enforce-ment powers to an administrative tribunal. [Emphasis supplied.]I am of the opinion that the present motion of the Respondent offers opportun-ity for the Federal courts fully to review the validity of the issuance of the com-plaint in the present case and nothing in this Report foreclosesthe Respondent Inthat respect.But in this paragraph the Supreme Court uses the words "or entertain com-plaints."This is exactly in line with the words of the Act itself.A fair inter-pretation of subsections (f), (g), and (h) shows a distinction between the powerof the Board to make investigations and to issue complaints.The Board has^al-ways held that the filing of a charge has the effect only of startingits adminis-trative machinery in motion.The issues to be tried in a Board hearing are deter-minedby the complaint it presents. In this case the record shows that the majorpart of its investigation occurred after the Union was in complianceand at leastpart of it after the first amended charge was filed.And certainly the Union hadfully complied with the Act before the complaint was issued. It seems to me-theAct makes the time ofissuing acomplaint the critical date when the test of com-pliance should apply.The Board has so held inSouthern Freight Distributors, Inc.,40and H & HManufacturing Co., Inc."-The Respondent also citesN. L. R. B. v. J. I. Case Company,"which the EighthCircuit decided after theHighland Parkdecision.But thatcase is not determina-tive of the present facts.There the parent CIO organization had not yetcomplied with Section 9 (h) of the Act at any time involved.Here the localUnion was in compliance at least 5 months before the complaint was issued andthe national organization, AFL, had long before met these provisions of the Act.Nor does the decision of the Board inAndrews Company,'also cited by theRespondent, assist its contention.There the Board simply dismissed a com-plaint alleging a refusal to bargain under Section 8 (a) (5) of the Act for thereason that the charging union had not met the provisions of Section 9 (h). It20 80 NLRB 1283.2187 NLRB 1373.n 189 F. 2d 599 (C. A. 8).23 87 NLRB 379. AMERICAN BOTTLING COMPANY377is to be noted that the Board, (pp. 380-381), clearly distinguishes between filinga petition and issuinga complaint.For the reasons stated the motion of the Respondent to dismiss the complaintis denied.B. The authority of Cadena to file chargesThe Respondent contends in its brief that this entire proceeding is null andwaidhbecause'the record'd'oes-not-af8rmatively"Sh*ow that A. F. C'a"dena, interna--tional representative of AFL, who organized Federal" Labor Union, No. 24730,had authority to file the charges herein.On the other hand the General Counselargues that the "circumstances attending the filing of a charge are of no par-ticular import" and finally that "no authority to file a charge of unfair laborpractices is necessary."Section 10 (b) of the Act regarding the issuance of a complaint is quotedabove.Section 102.9 of the Rules and Regulations of the Board, Series 6, pro-vides in part:A charge that any person has engagedin or is engagingin any unfairlabor practice affecting commerce may be made by any person, providedthat if such charge is filed by a labor organization, no complaint will beissued pursuant thereto, unless such labor organization is in compliancewith the requirements of section 9 (f), (g), and (h) of the Act. .. .This-'brings us back to the very question just discussed regarding complianceby the Union.The General Counsel complained that the Trial Examiner erroneously admittedevidence on Cadena's authority.A close scrutiny of the record will show thatsuch evidence consisted almost entirely of offers of proof.That no error wascommitted appears in the recent case ofThe Radio Officers' Union, etal.,2`wherethe Board reverses its established practice under the Wagner Act of declining toinquire into a union's internal affairs and permits such scrutiny.But regardless of this matter of evidence, the Fifth Circuit has very recently,in the case ofN. L. R. B. v. Westex Boot &Shoe Co.," given its approval to theview of the nature of a charge set forth by the General Counsel here:A charge is a condition precedent to the Board's power toissue a com-1.,,p1a!nt. -[Citing-eases:]However, ".The charge, is, not. proof. It merely'setsin motion the machinery of an inquiry.When a Board complaintissues,the question is only the truth of its accusations.The chargedoesnot evenserve the purpose of a pleading." [Citing cases.]As said by Judge Sibleyspeaking for this court in National Labor Relations Board v. Tex-O-KanFlour Mills Co., 5 Cir., 122 F. 2d 433, 437, "the charges are addressed to theBoard andare not cases at all. The case between the Board and the em-ployer begins with the complaint prepared by the Board."The same reasoning set forth last hereinabove in the consideration of thequestion of the Union's compliance applies here.I hold that the Respondent's contentions with respect to the issue of Cadena'sauthority are untenable.C.Revocationof subpenasDuring the course of the hearing the TrialExaminer issued numerous subpenasat the written request of the parties. This action wastaken underSection 102.312193 NLRB 1523. See especially footnote 9.190F. 2d 12 (C. A. 5). 378(a) of the Board's Rules and Regulations,Series,6.The validity of the issuanceof thesubpenas was not challenged.But the.General Counsel filed petitions to"revoke five subpenas so issued and the Trial Examiner revoked them.Excep-tions were taken to the revocations and that question is now directly before, theTrial Examiner for, decision,even though neither party discussed it in theirbriefs.The Respondent requested in open hearing that all these matters bemade part of the official record in the caseThe Trial Examiner granted therequest and placed all the documentary evidence involved in a special file titled"Trial-Examiner's Exhibits." -, I- .The following sections of the Rules and Regulations are involved :Section 102.31 (b) Any person subpenaed if he does not intend to complywith the subpena, shall, within 5 days after the date of service of the sub-pena upon him, petition in writing to revoke the subpena.All petitions torevoke subpenas shall be served, upon the party at whose request thesubpena was' issued.... Petitions' to revoke subpenas filed during thehearing shall be filed with the trial examiner.Notice of the filing of peti-tions ^ to revoke shall be promptly given by . . . the 'trial examiner... to the party at whose'request the subpena was issued.The trialexaminer.,shall revoke the subpena if in [his]opinion the evidencewhose production is required does not relate to any matter under investiga-tion or in question in the proceedings or the subpena does not describe withsufficient particularity the evidence whose production is required.The trialexaminer...shallmake a simple statement of procedural or othergrounds for the ruling on the petition to revoke.The petition to revoke, anyanswer filed thereto, and any ruling thereon, shall not become part of theofficial record except upon the request of the party aggrieved by the ruling.Sectiop 102.35 . . . , The trialexaminershall have authority, with re-spect to cases assigned to him ;..(c)To rule upon petitions to revoke subpenas., .. ,Section 102.90 No regional director,field examiner,trial examiner, at-torney, specially designated agent, general counsel, member of the Board,or other officer or employee of the,Board shall produce or present,any files,documents,reports, memoranda,or records of the Board or testify in behalfof any party,to any cause pending in any court or before the Board; or anyother board,commission,or other administrative agency of the United States,or of any State, Territory, or the District of Columbia with respect to anyinformation, facts,' or other matter coming to his knowledge in his officialcapacity or with respect to the contents of any files, documents,reports, mem-oranda,or records of the Board, whether in answer to a subpena,subpenaduces tecum,or otherwise, without the written consent of the Board or thechairman of the Board,if the official or document is subject to 'the super-vision or control of the Board ; ,or the general counsel if the official or docu-ment is subject to the supervision or control of the general counsel..When-ever any subpena orsubpena duces tecum,calling for records or testimonyas described hereinabove.shall have been served, upon any such persons orother officer or employee of the Board, he will, unless otherwise expresslydirected by the Board or the chairman of the Board, or the general counsel,as the case may be, appear in answer thereto 'and respectfully decline anyreason of this rule- -to, produce-,documents, reports,memoranda,or records, of the Board_or give such testimony.-The first subpena to be challenged by revocation was served on Clifford W.Potter, Officer in Charge of Subregion 39 oftlie Board fit Houston, Texas. 'Withinthe 5-day period allowed by the Rules and Regulations,Pbtt4r led'a'peisdiial"pe- (;,,AMERICAN BOTTLING COMPANY379tition to revokethe subpena.At the time designated in thesubpena,however,he appearedat)the' hearing and declined to testify.The matter was argued atgreat lengthand, after consideration, the Trial Examiner revoked the subpena onthe record and at thesame timedictated and signed a written order to thateffect,which is part of "TrialExaminer'sExhibits."Thereafter four; subpenas were simultaneouslyissuedand laterserved onPotter; Edwin A. Elliott, Regional Director for the Sixteenth Region of theBoardat Fort Worth, Texas ; Stephen M.' Reynolds, Assistant General Counselfor the Board, Washington, D. C.; and V. Lee McMahon, Regional Director for theFourteenth Region at St. Louis, Missouri., In due time each personally filedidentical petitions to revoke the subpenas so issued and served on them. Thesepetitions were also argued at great length.Somewhat belatedly George J. Bott,Esq., GeneralCounsel for the Board, Washington, D. C., sent a Government tele-type messageaddressed jointly to the Trial Examiner and Elmer Davis, Esq.,representative of the General Counsel at the hearing, at the Federal Building,San Antonio, Texas, stating that the four persons named were forbidden by himto testify.This communication was never delivered to the Trial Examiner andthe first he saw of it was when it was offered in evidence. Serious objection wasmade to its admissibility on the ground that it contained no signature and alsobecauseof its faulty delivery.Not withoutsomedoubt I received it in evidence.Finally, I revoked the four subpenas.In; order that this question may be clearly before the Board and possibly theFederal courts on review I hereby confirm the orders of revocation mentionedabove.V. THE EFFECTOF THE UNFAIR LABOR PRACTICESUPON COMMERCEIt is found that the activities of the Respondent set forth in Section IV, above,occurring in connection with its operations described in Section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.VI. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the Trial Examiner will recommend that it cease and desist therefromand take certain affirmative action designed to effectuate the purposes of the Act.It has been found that by interrogating its employees as to their union mem-bership and otherwise, the Respondent has interfered with, restrained, andcoerced its employees in violation of Section 8 (a) (1) of the Act. It will berecommended that it cease and desist therefrom.'It has been further found that the Respondent discriminatorily dischargedRoberto Martinez, Alberto C. Vasquez, Mike Salinas, Pedro Alvarez, Pedro Pena,and Gilberto Saenz, Jr., but later reinstated Mike Salinas, Pedro Alvarez, andPedro Pena and offered to reemploy Gilberto Saenz, Jr. I will accordingly recom-mend that the Company accord Roberto Martinez and Alberto C. Vasquez imme-'diate and full reinstatement to their former or substantially equivalent positionsand make them and Mike Salinas, Pedro Alvarez, Pedro Pena, and Gilberto Saenz,Jr.,whole for any loss of pay they may have suffered by reason of the Re-spondent's discrimination against them by payment to them of a sum of moneyequal to that which they would have earned as wages from the date of dis-criminatory discha'r`ge to the date of their reinstatement or proper offer ofreinstatement.' I shall further recommend that such reinstatement or offer ofreinstatement by the Respondent be made without prejudice to their seniorityor'atlier rights and privileges.Loss of pay shall be computed on the basis of 380DECISIONS OF - NATIONAL LABOR RELATIONS BOARDeach separate calendar quarter or portion thereof during the period from theRespondent's discriminatory action -to -the date of reinstatement or a properoffer of reinstatement. The quarterly periods, herein called quarters, shall beginwith the first day of January, April, July, and October. Loss of pay shall bedetermined by deducting from a sum equal to that which they normally wouldhave earned for each quarter or portion thereof, their net earnings, if any, inother employment during that period. Earnings in one particular quarter shallhave no effect upon the back-pay liability for any other quarter. It will be recom-mended that the Respondent, upon reasonable request, make available to theback pay.-4On the basis of the foregoing findings of fact and upon the entire record in thecase,I 'make the following :CONCLUSIONS OF LAW1.American Bottling Company, in its operations, is engaged in trade, traffic,and commerce among the several States, within the meaning of Section 2 (6)and (7) of the Act.2.Federal Labor Union, No. 24730, is a labor organization within the meaningof Section 2 (5) of the Act.3.By interfering with, restraining, and coercing its employees with respect totheir union and concerted activities, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.4.By discriminating in regard to the hire and tenure of Roberto Martinez,Alberto C. Vasquez, Mike Salinas, Pedro Alvarez, Pedro Pena, and Gilberto Saenz,Jr., the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.5.The aforesaid unfair labor practices affect commerce within themeaningof Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]25AlI testimonyor otherproofin this case,unless specificallyreferredto herein as afinding of fact, is either (1) found Incredible; (2) disregarded as being of so little weightas to be Immaterial;or (3) not consideredbecause it is Irrelevant or incompetent.Louis PIzrrz DRY GOODSCOMPANYandINTERNATIONAL BROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS OFAMERICA, LOCAL UNION 612, A. F. OFL., PETITIONER.Case No. 10-RC-1816.May 28,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Paul L. Harper,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock.99 NLRB No. 63.